 
 
I 
108th CONGRESS
2d Session
H. R. 4970 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. Maloney (for herself, Mr. Holt, Mr. McDermott, and Mr. Owens) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 49, United States Code, to repeal the security screening opt-out program for airport operators. 
 

1.Short titleThis Act may be cited as the Passenger Security Act of 2004. 
2.Security screening opt-out programSection 44920 of title 49, United States Code, and the item relating to such section in the analysis for chapter 449 of such title, are repealed.  
 
